     Case: 1:20-cr-00750 Document #: 4 Filed: 10/23/20 Page 1 of 1 PageID #:20




                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

 UNITED STATES OF AMERICA
                                                 CASE NUMBER:
                                                                20 CR 750
                     v.
                                                 UNDER SEAL
 MAJA NIKOLIC and MARKO NIKOLIC.

                                        ORDER

      The UNITED STATES OF AMERICA by its attorney, JOHN R. LAUSCH, JR.,

United States Attorney for the Northern District of Illinois, having moved this Court

to Seal the Complaint, Affidavit, Arrest Warrants, and Motion to Seal, and having

demonstrated good cause in support of its motion,

      IT IS HEREBY ORDERED THAT the Complaint, Affidavit, Arrest Warrants,

and Motion to Seal be sealed until the time of arrest of the defendants in this case or

further order of the Court, whichever occurs earlier. This Order does not prohibit law

enforcement personnel from disclosing the Complaint, Affidavit, and Arrest Warrants

as necessary to facilitate the enforcement of criminal law, including the execution of

the warrants, or to any federal official to assist the official receiving the information

in the performance of that official’s duties.

ENTER:




Honorable SUSAN E. COX
United States Magistrate Judge

DATE: October 23, 2020
